Citation Nr: 1826530	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye condition, including  cataracts and floaters, to include  as secondary to service-connected  type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to October 1974, including service in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss, tinnitus, and an eye condition.  The Veteran filed a notice of disagreement (NOD) in March 2012, and the RO issued a statement of the case (SOC) in March 2015.  He filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2015.  

In February 2018, the Veteran offered testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

The Board's decisions addressing the claims for service connection for bilateral hearing loss and for tinnitus is set forth below.  The claim for service connection for an eye condition is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that following issuance of a September 2017 SOC on the issue of entitlement to a higher disability rating for prostate cancer, the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) as to this matter  in October 2017.  However, as the AOJ appears to still be taking action to develop this issue, to include the scheduling of the Veteran for a requested Board hearing, the issue is not properly before the Board at this time, but may well be the subject of a future Board decision.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and there is competent, credible, and probative lay and medical evidence tending to establish a link between the Veteran's service, to include noise exposure therein, and his current bilateral hearing loss.

4.  The record includes competent, credible, and probative lay assertions that the Veteran began to experience symptoms of tinnitus in service that have recurred to the present, and competent, probative medical opinion evidence indicating that tinnitus is related to in-service noise exposure. 



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a).

Given the fully favorable decisions on the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus due to exposure to hazardous military noise and acoustic trauma during his active service.  Specifically, he has contended, including during his February 2018 Board hearing, that he was exposed to significant hazardous noise through various training exercises with artillery and infantry units, and that he was exposed to hostile enemy fire during his service in Vietnam.  He argues that regular exposure to loud noise without hearing protection, including incidents of acoustic trauma, is the source of his hearing loss and tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131, 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d). 

If a chronic disease, such as an organic disease of the nervous system (interpreted to include hearing loss), becomes manifested to a degree of ten percent within one year of separation from active service, then it is presumed to have been incurred during active service, even if there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic diseases in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claims, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.

As for the in-service injury or disease requirement for both claims, although there is no documented evidence of any one specific incident of acoustic trauma (, there is no serious dispute that the Veteran was subject to in-service noise exposure.  The record reflects that he is the recipient of the Bronze Star Medal for meritorious service and a citation accompanying the award noted that he distinguished himself by exceptional meritorious service in connection with military operations against an armed hostile force in Vietnam.  Additionally, during his February 2018 Board hearing, the Veteran credibly reported undergoing enemy fire in Vietnam right as he was deboarding his plane, and he testified that the compound where he was housed undertook enemy fire a couple of weeks after his arrival.  He also reported during a September 2011 VA examination, that he was exposed to weapons fire, tank fired, incoming explosion and loud aircraft, without the benefit of having hearing protection.  The Veteran's DD Form 214 reflects that he received a Marksman Badge, consistent with his contention of performing regular training, and he reported that this was done without adequate hearing protection.  

The Board notes that the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See, e.g.. Grottveit v. Brown, 5 Vet. App. 91 (1991).  Moreover, such reports are  consistent with the places, types, and circumstances of his service.  See 38 U.S.C. § 1154 (2012).  As the Board finds no reason to question of the Veteran's assertions in this regard, they are deemed credible.  As such, the Board finds that likely significant in-service noise exposure, which may have resulted in some acoustic trauma, has been established.  
As for the matter of a current disability, to have a ratable hearing loss disability for VA compensation purposes, the Veteran must have had, since the filing of his claim, sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.  According to this regulation, impaired hearing will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies are 26 dB or greater; or when speech recognition scores under the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In the present case, the audiograms of record, including the audiogram from the September 2011 VA examination, reflect that the Veteran has bilateral hearing loss to an extent recognized as a disability for VA purposes.  Therefore, a current disability has been established.

As for tinnitus, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring, or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (32nd ed. 2012).

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95 percent of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.  67 Fed. Reg. 59033-01 (Sept. 19, 2002)

Tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish that he has a current disability of tinnitus. 

As such, the remaining inquiry is whether there is competent, credible, and probative evidence establishing a medical nexus between current bilateral hearing loss and tinnitus, and the Veteran's service, particularly, his likely significant noise exposure therein.

In the report of the September 2011 VA examination, the examiner noted the Veteran reports of military noise exposure, and a lack of reported occupational and recreational noise exposure.  Nonetheless, the examiner opined that it was less likely as not that the Veteran's hearing loss and tinnitus were caused by or a result of an event during his active service.  The examiner based the opinions on an apparent gradual onset of hearing loss and indicated that it was possible that aging, diabetes, and the usage of potentially ototoxic medications contributed to his hearing loss and tinnitus, but that it would be speculative to allocation a portion of his hearing loss and tinnitus to each possible etiology.  

After this examination, however, the Veteran presented lay evidence as to both in-service noise exposure and the experiencing symptoms of hearing loss and tinnitus during and since service.  During his February 2018 Board hearing, the Veteran testified that he had tinnitus that began during service.  He also reported that he began noticing decreased hearing acuity during service, and that he found himself asking people to repeat themselves.  He additionally noted that he did not want to report issues with hearing impairment following service because he did not want to risk being rendered disqualified from his employment with the State Department.
 
As indicated, tinnitus and hearing loss are among the chronic diseases listed at 38 C.F.R. § 3.309(a) that may be service connected based on continuity of symptomatology (in lieu of a medical opinion), which the Veteran asserts.  Given the nature of these disabilities, as explained above, the Board finds that the Veteran has provided competent evidence that he has had continuous symptoms of diminished hearing and tinnitus since his discharge from active duty service.  See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  As the  Board finds no reason to question the veracity of such statements, they are also deemed credible, and hence, probative.    

Additionally, however, in support of these claims, the Veteran provided a July 2012 letter from his private audiologist.  The audiologist opined that, based on the Veteran's case history, and his current audiological testing results, his hearing loss was of a degree and pattern commonly associated with intense noise exposure.  Also, based on his credible reports of loud noise exposure during his Vietnam service, the examiner opined that it was more likely than not that the Veteran's hearing loss and tinnitus were due to his military-related intense noise exposure.  The examiner's opinion is of significant probative value, as the   examiner noted the Veteran's noise exposure history, a pattern of hearing loss consistent with intense noise, and provided a clear opinion at least as likely as no relating the Veteran's hearing loss and tinnitus to his active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

Thus, while the Board has considered the September 2011 VA examiner's opinion, given the Veteran's competent, credible and  probative-assertions as to onset and continuity of symptomatology, when taken in conjunction with the positive nexus opinion from the private examiner, the Board finds that the evidence of record is, at least, relatively evenly balanced on the medical nexus question.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for bilateral hearing loss and tinnitus are met.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action as to the remaining claim on appeal is warranted.

The Veteran seeks to establish that he has a current eye condition, to include floaters and cataract residuals, that had their onset during service, or is due to service or  service-connected type II diabetes mellitus.  

The record reflects that the Veteran reported having eye trouble during service, as noted in reports of medical history associated with June 1957 and May 1963 physical examinations, and with his June 1974 separation examination.  Although it appears that he may have only referred to his need for glasses.

During a September 2011 VA eye conditions examination, the examiner diagnosed ptosis of the right eye, and post-operative cataracts.  Later in the report, the examiner indicated that diagnoses were also made for bilateral posterior vitreous syneresis, and right eye iritis.  The examiner determined that he could not provide an opinion with respect to whether the Veteran's post-operative cataracts were caused by diabetes mellitus without resort to speculation; but rather noted that cataracts can be caused by diabetes and aging, and indicated that he could not differentiate between the two causes.  In rendering this opinion, the examiner did not explain why an opinion could not be rendered with respect to whether the Veteran's cataracts, although possibly caused by diabetes, were at least as likely as not caused by the Veteran's diabetes.  In this regard, the Board points out that the Court has held that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Although a statement by an examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id.  (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined.  Here, the examiner did not identify with precision the exact facts that cannot be ascertained from the record, the presence of which would permit him to formulate an opinion as to the etiology of the Veteran's post-operative cataracts, even to a minimum at least as likely as not standard.  As such, the Board finds that the opinion is inadequate.  See 38 C.F.R. § 3.159(c)(4) (2017).

The examiner also y opined that the posterior vitreous syneresis and iritis were not caused by the Veteran's diabetes, as the prior was the result of aging and the later the result of cataract surgery.  The Board notes that in providing these opinions, the examiner did not fully consider whether any diagnosed eye condition was aggravated by service-connected diabetes or whether any current condition had its onset during, or was otherwise the result of the Veteran's active service. 

Under these circumstances, the Board finds that a remand of this matter is warranted to obtain  opinions addressing the etiology of all diagnosed eye disabilities, on both direct and secondary bases.  .  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the adequacy of an examination is dependent on the accuracy of the history considered).

While this matter is on remand, to ensure that all due process requirements are met, and that the record is complete with respect to this claim,  the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that treatment records from the Orlando VA Medical Center (VAMC) dated through August 2017 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all outstanding VA treatment records dated since August 2017.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining  claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but, see also 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the (VCAA.  See 38 U.S.C §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

(

1.  Obtain from the Orlando VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA eye conditions examination by an appropriate physician. 

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent lay and medical evidence, the examiner should clearly identify all disabling eye conditions, currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved), to include post-operative cataracts, ptosis, posterior vitreous syneresis, and iritis.

Then, for each such diagnosed disability, the physician should render opinions, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that such disability:  

(a)  had its onset in service or is otherwise attributable, to service, to specifically include the Veteran's reported instances of eye trouble during service; or, if not, 

(b)  was caused, OR is or has been aggravated (worsened beyond the natural progression) by service-connected type II diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of the eye condition prior to the aggravation.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the remaining claim on appeal  in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


